DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-3, 5, 6, 8, 10 and 11, drawn to a nucleic acid comprising, in order from 5' to 3: (i) a first AAV2 inverted terminal repeat (ITR) sequence; (ii) a muscle creatine kinase promoter/enhancer sequence set out in nucleotides 147-860 of SEQ ID NO: 11; (iii) a nucleotide sequence encoding a human NT-3 polypeptide; and 
(iv) a second AAV2 ITR sequence; wherein the human NT-3 polypeptide has an amino acid sequence that is at least 90% identical to SEQ ID NO: 2 or is 100% identical to SEQ ID NO: 2, or is encoded by a nucleotide sequence 90% identical to nucleotides 1077-1850 of SEQ ID NO: 11 or 100% identical to nucleotides 1077-1850 of SEQ ID NO: 11.
Group II, claims 56-74, drawn to a method of treating a muscle wasting disorder or neuropathy in a human subject in need thereof comprising the step of administering to the human subject a nucleic acid of claim 1.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of the nucleic acid of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of WO 2017/180976 A1, Children's Hospital (hereinafter "NCH '976"), and further in view of WO 2010/089706 A 1 to Ecole Polytechnique Federale de Lausanne (hereinafter "EPFL"). See the IDS filed 02/03/2021. 
As to claim 1, NCH '976 discloses a nucleic acid comprising, in order from 5' to 3': (i) a first AAV2 inverted terminal repeat sequence (ITR) (para [0062]; "nucleic acid molecule of the invention and one or more AAV ITRs flanking a nucleic acid molecule. AAV DNA in the rAAV genomes may be from any AAV serotype for which a recombinant virus can be derived including, but not limited to, AAV serotypes AAV-1, AAV-2"); (ii) a muscle creatine kinase promoter/enhancer sequence (para [0019]; "In some embodiments, the muscle- specific promoter is tMCK (SEQ ID NO: 6). An exemplary rAAV described herein is pAAV.tMCK.hSCGB which comprises the nucleotide sequence of SEQ ID NO: 5; wherein the tMCK promoter spans nucleotides 141-854, an SV40 chimeric intron spans nucleotides 886-1018, the beta-sarcoglycan sequence spans nucleotides 1058-2014 and the poly A spans nucleotides 2021-2073") set out in nucleotides 147-860 of SEQ ID NO: 11 (SEQ ID NO: 5; nt 141-854 100% sequence identity in plasmid pAAV.tMCK.hSCGB); (iii) a nucleotide sequence encoding [a human polypeptide] (para [0019]; beta sarcoglycan); and (iv) a second AAV2 ITR sequence (para [00621). NCH '976 does not specifically disclose the human polypeptide is NT-3 and that the amino acid sequence is encoded by a nucleotide 100% identical to nucleotides 1077-1850 of SEQ ID NO: 11.
However, EPFL discloses an AAV vector encoding nucleotides 1077-1850 of SEQ ID NO: 11 (SEQ ID NO: 6; nt 40-813 100% sequence identity; pg 3 In 30-32; "Figure 1 represents the motor performance of X-ALD mice after injection with hNT-3 or hlGF-I through AAV-based delivery"). An artisan of ordinary skill in the art would have recognized that AAV vectors for gene therapy providing human NT-3 were well-known in the art, as for example, disclosed by EPFL, and therefore could have been substituted into the AAV-2 vector disclosed by NCH '976, without undue effort and a high probability of success. Consequently, it would have been obvious for one of ordinary skill in the art to combine all claim elements with the exception of the human
polypeptide is NT-3 and that the amino acid sequence is encoded by a nucleotide 100% identical to nucleotides 1077-1850 of SEQ ID NO: 11, as taught by NCH '976, with the human polypeptide is NT-3 and that the amino acid sequence is encoded by a nucleotide 100% identical to nucleotides 1077-1850 of SEQ ID NO: 11, as taught by EPFL, because it would have enabled a recombinant AA V vector for delivery on NT-3 polynucleotide in gene therapy.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S EMCH whose telephone number is (571)272-8149. The examiner can normally be reached on Monday through Friday between the hours of 9 am - 5:30 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY S EMCH/
Primary Examiner, Art Unit 1699
10 September 2022